139 S.W.3d 238 (2004)
Kenneth E. SHAW, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 63394.
Missouri Court of Appeals, Western District.
July 27, 2004.
Ruth Sanders, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Deborah Daniels and Stephanie Morrell, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, RONALD R. HOLLIGER, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Kenneth Shaw appeals the denial of his Rule 29.15 motion without an evidentiary hearing. He claims the court clearly erred because his motion alleged facts, not refuted by the record, which showed he received ineffective assistance when his trial counsel failed to adequately cross-examine the arresting officer about potential racial profiling.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).